ms-iH
                                ELECTRONIC RECORD




COA#       01-13-00907-CR                        OFFENSE:        22.01 (Assault)

           Randy Mazuera v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    Co Crim Ct at Law No 1



DATE: 09/25/2014                 Publish: NO     TC CASE #:      1870669




                        IN THE COURT OF CRIMINAL APPEALS


          Randy Mazuera v. The State of
STYLE:    Texas                                       CCA#:         MS&'l*
         APPZUAUT^S                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

          *R€FMfh                                     JUDGE:

DATE:        oT-lovJw/r                               SIGNED:                             PC:_

JUDGE:       {mCU/U^^l^                               PUBLISH:                            DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD